        Case 2:19-cv-05547-DJH Document 82 Filed 07/13/20 Page 1 of 3



 1   Sarah R. Gonski (Bar No. 032567)
     Austin Yost (Bar No. 034602)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: (602) 351-8000
 4   Facsimile: (602) 648-7000
     SGonski@perkinscoie.com
 5   AYost@perkinscoie.com
 6   Marc E. Elias (WDC Bar No. 442007)*
     Elisabeth C. Frost (WDC Bar No. 1007632)*
 7   Jacki L. Anderson (WDC Bar No. 1531821)*
     John M. Geise (WDC Bar No. 1032700)*
 8   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 9   Washington, D.C. 20005-3960
     Telephone: (202) 654-6200
10   Facsimile: (202) 654-6211
     MElias@perkinscoie.com
11   EFrost@perkinscoie.com
     JackiAnderson@perkinscoie.com
12   JGeise@perkinscoie.com
13   Abha Khanna (WA Bar No. 42612)*
     PERKINS COIE LLP
14   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
15   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
16   AKhanna@perkinscoie.com
17   *Admitted Pro Hac Vice
18   Attorneys for Plaintiffs
                                     UNITED STATES DISTRICT COURT
19                                       DISTRICT OF ARIZONA
20
21
     Brian Mecinas, et al.,                             No. 19-cv-05547-PHX-DJH
22
                          Plaintiffs,                   NOTICE OF COMPLIANCE
23                                                      WITH FEDERAL RULE OF
                                v.                      APPELLATE PROCEDURE
24                                                      10(b)(1)(B)
     Katie Hobbs, in her official capacity as the
25   Arizona Secretary of State,

26                        Defendant.

27
28
       Case 2:19-cv-05547-DJH Document 82 Filed 07/13/20 Page 2 of 3



 1          In accordance with Federal Rule of Appellate Procedure 10(b)(1)(B), Plaintiffs
 2   hereby notify the Court that, having previously obtained the transcripts of relevant portions
 3   of the record on appeal, Plaintiffs do not intend to order additional transcripts at this time.
 4   Dated: July 13, 2020                             /s Sarah R. Gonski
 5                                                  Sarah R. Gonski (Bar No. 032567)
                                                    Austin Yost (Bar No. 034602)
 6                                                  PERKINS COIE LLP
                                                    2901 North Central Avenue, Suite 2000
 7                                                  Phoenix, Arizona 85012-2788
                                                    Telephone: (602) 351-8000
 8                                                  Facsimile: (602) 648-7000
                                                    SGonski@perkinscoie.com
 9                                                  AYost@perkinscoie.com
10                                                  Marc E. Elias (WDC Bar No. 442007)*
                                                    Elisabeth C. Frost (WDC Bar No. 1007632)*
11                                                  Jacki Anderson (WDC Bar No. 1531821)*
                                                    John M. Geise (WDC Bar No. 1032700)*
12                                                  PERKINS COIE LLP
                                                    700 Thirteenth Street NW, Suite 600
13                                                  Washington, D.C. 20005-3960
                                                    Telephone: (202) 654-6200
14                                                  Facsimile: (202) 654-6211
                                                    MElias@perkinscoie.com
15                                                  EFrost@perkinscoie.com
                                                    JackiAnderson@perkinscoie.com
16                                                  JGeise@perkinscoie.com
17                                                  Abha Khanna (WA Bar No. 42612)*
                                                    PERKINS COIE LLP
18                                                  1201 Third Avenue, Suite 4900
                                                    Seattle, Washington 98101-3099
19                                                  Telephone: (206) 359-8000
                                                    Facsimile: (206) 359-9000
20                                                  AKhanna@perkinscoie.com
21                                                  Attorneys for Plaintiffs
22
23
24
25
26
27
28
       Case 2:19-cv-05547-DJH Document 82 Filed 07/13/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on July 13, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the ECF registrants.
 5
 6                                                  /s Daniel R. Graziano
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
